Case 20-02133-TPA        Doc 8     Filed 09/15/20 Entered 09/15/20 11:19:38              Desc Main
                                   Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:
Michael K. Heron                                     :
                                                     :
                              Debtors                :      Chapter 11
                                                     :
Michael K. Heron               Plaintiff                    Bankruptcy No. 19-24527 TPA
                                                     :
                                                     :      Adv No. 20-02133-TPA
         v.                                          :
BANK OF AMERICA N.A                                         Related to Document 1
                               Defendant             :




   ANSWER OF BANK OF AMERICA N.A. TO THE PLAINTIFF’S COMPLAINT TO
                    DETERMINE SECURED STATUS

       Now Comes, Defendant, BANK OF AMERICA N.A., (“Defendant”), by and through

its undersigned counsel, Phelan Hallinan Diamond & Jones, LLP, and hereby responds to

Plaintiff’s Complaint to Determine Secured Status (the “Complaint”) and in support thereof,

avers as follows:

       1. Admitted.

       2. Admitted.

       3. Admitted.

       4. Admitted.

       5. Admitted.

       6. Denied as stated. It is admitted that as of the time of the bankruptcy petition the total
       debt was $544,722.02.

       7. Denied in part. Admitted in part. It is only admitted that Debtor’s Schedule lists a
       value of the collateral property located at 1132 SE Kings Bay Drive in Crystal River,
       Florida 34429 in the amount of $400,000.00. However, Defendant disagrees and objects
       to Debtor’s valuation as Debtor provides zero evidence to substantiate the value listed in
       the Schedule. Strict proof is demanded at hearing. Defendant is without sufficient
Case 20-02133-TPA          Doc 8   Filed 09/15/20 Entered 09/15/20 11:19:38           Desc Main
                                   Document      Page 2 of 3


       information to confirm or deny the condition of the property. Additionally, Movant
       requests the opportunity to conduct an appraisal of the property, if needed.

       8. Denied. Paragraph 8 contains conclusions of law to which no response is warranted.
       To the extent that a response is called for, Defendant Movant objects to this treatment
       of its claim and the proposed valuation of the property as, according to the mortgage,
       the subject property was acquired as Debtor’s principal residence and Movant’s claim
       is protected under the anti-modification clause of §1123(b)(5). Further, Defendant
       disagrees and objects to Debtor’s valuation as Debtor provides zero evidence to
       substantiate the value listed in the Schedule. Strict proof is demanded at hearing.
       Additionally, Movant requests the opportunity to conduct an appraisal of the
       property, if needed.

       9. Denied. Paragraph 9 contains conclusions of law to which no response is warranted.
       To the extent that a response is called for, Defendant Movant objects to this treatment of
       its claim and the proposed valuation of the property as, according to the mortgage, the
       subject property was acquired as Debtor’s principal residence and Movant’s claim is
       protected under the anti-modification clause of §1123(b)(5). Further, Defendant disagrees
       and objects to Debtor’s valuation as Debtor provides zero evidence to substantiate the
       value listed in the Schedule. Strict proof is demanded at hearing. Additionally, Movant
       requests the opportunity to conduct an appraisal of the property, if needed.


       WHEREFORE, Defendant, BANK OF AMERICA N.A. respectfully requests that this

Honorable Court deny Plaintiff’s Complaint in its entirety.




Date: September 11, 2020



                                                  Respectfully submitted
Case 20-02133-TPA     Doc 8   Filed 09/15/20 Entered 09/15/20 11:19:38   Desc Main
                              Document      Page 3 of 3


/s/ Thomas Song, Esquire
Thomas Song, Esq., Id. No.89834
Phelan Hallinan Diamond & Jones, LLP
1617 JFK Boulevard, Suite 1400
One Penn Center Plaza
Philadelphia, PA 19103
Phone Number: 215-563-7000 Ext 31387
Fax Number: 215-568-7616
Email: Thomas.Song@phelanhallinan.com
